Citation Nr: 9910334	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for stasis dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to August 
1946, from January 1950 to August 1951, and from July 1954 to 
March 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that denied service 
connection for varicose veins and stasis dermatitis.  The 
veteran submitted a notice of disagreement in April 1997, and 
the RO issued a statement of the case in May 1997.  The 
veteran submitted a substantive appeal in June 1997.


REMAND

Varicose veins of the left thigh and stasis dermatitis were 
first demonstrated in service.  Varicose veins and stasis 
dermatitis of both legs were noted in 1982, and bilateral 
saphenous vein surgery was performed at that time.  VA 
records show a stasis ulcer on the left leg in 1994.

A VA examiner in 1996 diagnosed 

status post debridement of left leg with 
split-thickness skin graft [in] 1995 and 
left below knee amputation [in] 1995 for 
left venous ulcer and stasis dermatitis, 
complicated with myocardial infarction.  
He also has right venous ulcer and stasis 
dermatitis at present.

The VA examiner did not offer an opinion as to the 
relationship, if any, between the current conditions and the 
varicose veins and stasis dermatitis observed in service.  
Nor is it clear whether the examiner had an opportunity to 
review the claims folder at that time, because the 1995 VA 
medical records reflect diagnoses of left lower extremity 
ischemia and left popliteal aneurysm leading to emboli with 
dry gangrene of left foot.  This suggests a different reason 
for the gangrene which necessitated amputation.

The record is therefore ambiguous with respect to the 
relationships upon which the claim for service connection 
rests.  Accordingly, the case is remanded to the RO for the 
following action:

The RO should request an addendum to the 
1996 VA examination by the examiner who 
performed that examination (or, if that 
examiner is not available, a suitable 
substitute), to offer an opinion with 
respect to these questions:  first, 
whether it is at least as likely as not 
that any current varicose veins and 
stasis dermatitis (of either leg) are 
related to the left leg stasis dermatitis 
and varicose veins of the thigh which 
were observed during service; and second, 
whether it is at least as likely as not 
that any other current vascular 
conditions of either leg, including the 
below-knee amputation, are related to the 
findings in service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





